DETAILED ACTION

Response to Arguments
Applicant’s arguments, see the claim amendments filed 9/7/22, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5-9 is/are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Kawabata et al., US 9,907,179, in view of Sturcken et al., US 10,002,828, and /;or Lehman Jr et al., US 8,009,442.
Regarding claim 1, Kawabata (figure 1) teaches a magnetic encapsulant composite 40, comprising a mixture of:
a first material that is a metallic magnetic filler (column 5, lines 47-62);
a second material that is a polymer matrix (column 5, lines 26-31); and
a third material that is a process ingredient (column 6, lines 10-28).
Kawabata fails to teach the metallic magnetic filler includes a selected one or more of zirconium, tantalum, or CoZrTa.
Sturcken (column 8, lines 41-44) teaches a magnetic polymer comprising CoZrTa.
Lehman (column 2, line 44) teaches an underfill comprising tantalum.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the CoZrTa of Sturcken or the Ta of Lehman in the invention of Kawabata because Sturcken and Lehman teach known equivalent magnetic materials. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
In re claim 5, Kawabata (column 5, lines 26-31) teaches the second material includes at least a selected one of: an acrylate, a methacrylate, an epoxy, a urethane, a cyano-acrylate, a cyano-urethane, or a silicone.
In claim 6, though Kawabata fails to specifically teach the third material includes at least a selected one of: a resin, a catalyst, an initiator, a polymer, a toughening agent, a surfactant, an adhesion promotor, a thixotropic index modifier, or a reactive diluent, it would have been obvious to one of ordinary skill in the art at the time of the invention to use one of these in the invention of Kawabata because these are conventional material added to improve the composite. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07). Kawabata (column 6, lines 1- 28) give a laundry list of materials and properties to be improved by adding a third material and the materials listed herein are conventionally known and used by skilled artisans.
Regarding claim 7, though Kawabata fails to specifically teach the composite is to be cured by at least a selected one of: a hardener, a catalyst, a cationic, a nucleophilic, or an ultraviolet (UV) initiator, it would have been obvious to one of ordinary skill in the art at the time of the invention to use one of these in the invention of Kawabata because these are conventional material added to improve the composite. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07). Kawabata (column 6, lines 1-28) give a laundry list of materials and properties to be improved by adding a third material and the materials listed herein are conventionally known and used by skilled artisans.
Concerning claim 8, Kawabata (figure 1) teaches the composite is to encapsulate or to partially encapsulate a magnetic inductor 32 (column 1, line 27) coupled to a substrate 20 to increase the inductance of the magnetic inductor 32. Though Kawabata fails to specifically teach it increases the inductance of the magnetic inductor this property would be an inherent result of the structure of Kawabata (MPEP2163.07a)
Pertaining to claim 9, Kawabata (figure 1) teaches the composite is further to strengthen the substrate 20 to which the magnetic inductor 32 and the composite 40 are coupled. Though Kawabata fails to specifically teach it strengthens the substrate this property would be an inherent result of the structure of Kawabata (MPEP2163.07a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	9/10/22